DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 10/24/22 are acknowledged. Any rejection or objection from the 7/22/22 office action that is not addressed below is withdrawn based on the amendments and/or arguments. 
Previously, Group 1 and the species of SEQ ID NO: 49 were elected.	
	The elected species is such that HP is KGRGD so claim 10 is drawn to a non-elected species.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/22/21.
Claims 2, 6 and 15-32 have been canceled.
Claims 1, 3-5, 7-9 and 11-14 are being examined

Priority
This application is a 371 of PCT/US2018/044382 07/30/2018 which claims benefit of 62/538,116 07/28/2017.

Claim Objections
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
This rejection is a new rejection necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 14 depends on claim 1. Claim 1 recites that the peptide comprises at least 8 total amino acid residues. However, claim 14 recites that the peptide includes at least 5 amino acid residues. Thus claim 14 includes embodiments of a total of 5, 6 and 7 amino acids that is not within the scope of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims were previously rejected based on the references cited below. Since the claims have been amended the rejections are updated to correspond to the instant claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stupp et al. (US 2018/0111963; ‘Stupp’) in view of Tincu et al. (‘Antimicrobial peptides from marine invertebrates’ Antimicrobial agents and chemotherapy v48(10) Oct 2004 pages 3645-3654; ‘Tincu’).
	Stupp teach peptide amphiphiles (abstract and claim 1). Stupp teach that peptides are functionalized with pentafluorinated phenylalanine residues (Z) to promote interactions and that positioning the Z unit close to the N-terminus allows for strong interactions (section 0069). Stupp teach that the peptide amphiphile can comprise one or more pentafluorophenylalanine residues (section 0096). Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1). Stupp teach the inclusion of negatively charged peptide sequences improves solubility (section 0072) and teach that the residues can be E or D (section 0007). Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077). Stupp teach peptides with TF-targeting sequences (section 0058). Stupp teach use as an antimicrobial agent (abstract) and specifically teach the inclusion of a bioactive agent (section 0063) which is displayed on the surface (sections 0079 and 0092).
	Stupp does not teach a specific example with at least 3 consecutively connected pentafluorinated residues nor does Stupp teach a CL domain with 2 Cys.
	Tincu teach antimicrobial peptides (title) and recites specific sequences including KWCFRVCYRGICYRRCR (figure 1) where the tachyplesin peptide inhibits growth of gram-negative positive bacteria (first complete paragraph on page 3646).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Stupp because Stupp teach that peptides are functionalized with pentafluorinated phenylalanine residues (Z) to promote interactions and that positioning the Z unit close to the N-terminus allows for strong interactions (section 0069) and Stupp teach that the peptide amphiphile can comprise one or more pentafluorophenylalanine residues (section 0096). Since Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1) one would have been motivated to make peptides comprising ZZZAAAEEE based on the advantages of the Z residue taught by Stupp. Since Stupp teach the inclusion of negatively charged peptide sequences improves solubility (section 0072) and teach that the residues can be E or D (section 0007) one would have been motivated to make peptides with the EEE or DDD sequence. Since Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077) one would have been motivated to C-terminally amidate the peptides. Since Stupp teach use as an antimicrobial agent (abstract) and specifically teach the inclusion of a bioactive agent (section 0063) which is displayed on the surface (sections 0079 and 0092) one would have been motivated to fuse the known antimicrobial sequence of Tincu to result in ZZZAAAEEE-KWCFRVCYRGICYRRCR. Since Stupp teach peptides with TF-targeting sequences (section 0058) one would have been motivated to add such sequence to the peptide. One would have had a reasonable expectation of success since Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1) so the methods of making and modifying peptides was known.
	In relation to the peptide of claims 1, 3 and 14, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR corresponds to HP. Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077).  Further, Tincu teach tachyplesin as being C-terminally amidated (figure 1).
	In relation to claim 4, Tincu teach a sequence (tachyplesin) that comprises arg. Claim 4 uses the open-ended comprising language and thus has been interpreted as open to other components.
	In relation to claim 8, Stupp teach peptides with TF-targeting sequences (section 0058).
	In relation to claim 13, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR where ZZZAAA corresponds to the HB comprising 3 pentafluorinated residues, EEE-KWCFRVC YRGICY corresponds to the CL comprising at least 2 Cys and YRGICYRRCR corresponds to HP. Alternately, ZZZAAAEEE-KW is HB, CFRVCYRGIC is CL and YRRCR is HP.

Claims 1, 3-4, 8-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stupp et al. (US 2018/0111963; ‘Stupp’) in view of Tincu et al. (‘Antimicrobial peptides from marine invertebrates’ Antimicrobial agents and chemotherapy v48(10) Oct 2004 pages 3645-3654; ‘Tincu’) in view of Nebolsin et al. (US 2012/0264724; ‘Nebolsin’).
	Stupp teach peptide amphiphiles (abstract and claim 1). Stupp teach that peptides are functionalized with pentafluorinated phenylalanine residues (Z) to promote interactions and that positioning the Z unit close to the N-terminus allows for strong interactions (section 0069). Stupp teach that the peptide amphiphile can comprise one or more pentafluorophenylalanine residues (section 0096). Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1). Stupp teach the inclusion of negatively charged peptide sequences improves solubility (section 0072) and teach that the residues can be E or D (section 0007). Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077). Stupp teach peptides with TF-targeting sequences (section 0058). Stupp teach use as an antimicrobial agent (abstract) and specifically teach the inclusion of a bioactive agent (section 0063) which is displayed on the surface (sections 0079 and 0092). Stupp recognizes antibiotic resistance of bacteria (section 0004).
	Stupp does not teach a specific example with at least 3 consecutively connected pentafluorinated residues nor does Stupp teach a CL domain with 2 Cys.
	Tincu teach antimicrobial peptides (title) and recites specific sequences including KWCFRVCYRGICYRRCR (figure 1) where the tachyplesin peptide inhibits growth of gram-negative positive bacteria (first complete paragraph on page 3646).
	Nebolsin teach antimicrobial agents (abstract) where the antimicrobial agents have an Arg-Gly-Asp sequence attached (example 9, claims 1, 10-11 and section 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Stupp because Stupp teach that peptides are functionalized with pentafluorinated phenylalanine residues (Z) to promote interactions and that positioning the Z unit close to the N-terminus allows for strong interactions (section 0069) and Stupp teach that the peptide amphiphile can comprise one or more pentafluorophenylalanine residues (section 0096). Since Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1) one would have been motivated to make peptides comprising ZZZAAAEEE based on the advantages of the Z residue taught by Stupp. Since Stupp teach the inclusion of negatively charged peptide sequences improves solubility (section 0072) and teach that the residues can be E or D (section 0007) one would have been motivated to make peptides with the EEE or DDD sequence. Since Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077) one would have been motivated to C-terminally amidate the peptides. Since Stupp teach use as an antimicrobial agent (abstract) and specifically teach the inclusion of a bioactive agent (section 0063) which is displayed on the surface (sections 0079 and 0092) one would have been motivated to fuse the known antimicrobial sequence of Tincu to result in ZZZAAAEEE-KWCFRVCYRGICYRRCR. Since Stupp teach antibiotic resistance of bacteria (section 0004) one would have been further motivated to additionally fuse the known RGD sequence of Nebolsin. Since Stupp teach applications for antimicrobial peptides (section 0071 and claim 26) and Nebolsin teach antimicrobial agents (abstract) where the antimicrobial agents have an Arg-Gly-Asp sequence attached (example 9, claims 1, 10-11 and section 0012) one would have been motivated to attach such sequence to the peptide resulting in ZZZAAAEEE-KWCFRVCYRGICYRRCR-RGD. One would have had a reasonable expectation of success since Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1) so the methods of making and modifying peptides was known.
In relation to the peptide of claims 1, 3 and 14, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR (or RGD) corresponds to HP. Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077).  Further, Tincu teach tachyplesin as being C-terminally amidated (figure 1).
	In relation to claim 4, Tincu teach a sequence (tachyplesin) that comprises arg. Claim 4 uses the open-ended comprising language and thus has been interpreted as open to other components
In relation to claims 8-9, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR-RGD where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR-RGD corresponds to HP.
	In relation to claim 13, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR where ZZZAAA corresponds to the HB comprising 3 pentafluorinated residues, EEE-KWCFRVC YRGICY corresponds to the CL comprising at least 2 Cys and YRGICYRRCR (or RGD) corresponds to HP. Alternately, ZZZAAAEEE-KW is HB, CFRVCYRGIC is CL and YRRCR is HP.

Claims 1, 3-4, 8-9, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stupp et al. (US 2018/0111963; ‘Stupp’) in view of Tincu et al. (‘Antimicrobial peptides from marine invertebrates’ Antimicrobial agents and chemotherapy v48(10) Oct 2004 pages 3645-3654; ‘Tincu’) in view of Henderson et al. (‘Fibronectin: a multidomain host adhesion targeted by bacterial fibronectin-binding proteins’ FEMS Microbiol Rev v35 2011 pages 147-200; ‘Henderson’).
Stupp teach peptide amphiphiles (abstract and claim 1). Stupp teach that peptides are functionalized with pentafluorinated phenylalanine residues (Z) to promote interactions and that positioning the Z unit close to the N-terminus allows for strong interactions (section 0069). Stupp teach that the peptide amphiphile can comprise one or more pentafluorophenylalanine residues (section 0096). Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1). Stupp teach the inclusion of negatively charged peptide sequences improves solubility (section 0072) and teach that the residues can be E or D (section 0007). Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077). Stupp teach peptides with TF-targeting sequences (section 0058). Stupp teach use as an antimicrobial agent (abstract) and specifically teach the inclusion of a bioactive agent (section 0063) which is displayed on the surface (sections 0079 and 0092). Stupp recognizes antibiotic resistance of bacteria (section 0004).
Tincu teach antimicrobial peptides (title) and recites specific sequences including KWCFRVCYRGICYRRCR (figure 1) where the tachyplesin peptide inhibits growth of gram-negative positive bacteria (first complete paragraph on page 3646). 
Henderson teach that fibronectin is targeted by bacteria (title and abstract). Henderson teach that RGD peptides can block fibronectin-mediated bacterial internalization (page 175 first complete paragraph). Henderson recognize the RGDS sequence (page 182 first complete paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Stupp because Stupp teach that peptides are functionalized with pentafluorinated phenylalanine residues (Z) to promote interactions and that positioning the Z unit close to the N-terminus allows for strong interactions (section 0069) and Stupp teach that the peptide amphiphile can comprise one or more pentafluorophenylalanine residues (section 0096). Since Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1) one would have been motivated to make peptides comprising ZZZAAAEEE based on the advantages of the Z residue taught by Stupp. Since Stupp teach the inclusion of negatively charged peptide sequences improves solubility (section 0072) and teach that the residues can be E or D (section 0007) one would have been motivated to make peptides with the EEE or DDD sequence. Since Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077) one would have been motivated to C-terminally amidate the peptides. Since Stupp teach use as an antimicrobial agent (abstract) and specifically teach the inclusion of a bioactive agent (section 0063) which is displayed on the surface (sections 0079 and 0092) one would have been motivated to fuse the known antimicrobial sequence of Tincu to result in ZZZAAAEEE-KWCFRVCYRGICYRRCR. Since Stupp teach antibiotic resistance of bacteria (section 0004) one would have been further motivated to additionally fuse the known RGDS sequence of Henderson. Stupp teach applications for antimicrobial peptides (section 0071 and claim 26) and  Henderson teach that RGD peptides can block fibronectin-mediated bacterial internalization (page 175 first complete paragraph). Henderson recognize the RGDS sequence (page 182 first complete paragraph). Thus, one would have been motivated to attach such sequence to the peptide resulting in ZZZAAAEEE-KWCFRVCYRGICYRRCR-RGDS. One would have had a reasonable expectation of success since Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1) so the methods of making and modifying peptides was known.
In relation to the peptide of claims 1, 3 and 14, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR corresponds to HP. Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077).  Further, Tincu teach tachyplesin as being C-terminally amidated (figure 1).
	In relation to claim 4, Tincu teach a sequence (tachyplesin) that comprises arg. Claim 4 uses the open-ended comprising language and thus has been interpreted as open to other components
In relation to claims 8-9, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR-RGD where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR-RGD corresponds to HP.
In relation to claim 11, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR-RGDS where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR-RGDS corresponds to HP which comprises instant SEQ ID NO: 36.
	In relation to claim 13, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR where ZZZAAA corresponds to the HB comprising 3 pentafluorinated residues, EEE-KWCFRVC YRGICY corresponds to the CL comprising at least 2 Cys and YRGICYRRCR corresponds to HP.

Claims 1, 3-5, 8-9, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stupp et al. (US 2018/0111963; ‘Stupp’) in view of Tincu et al. (‘Antimicrobial peptides from marine invertebrates’ Antimicrobial agents and chemotherapy v48(10) Oct 2004 pages 3645-3654; ‘Tincu’) in view of Henderson et al. (‘Fibronectin: a multidomain host adhesion targeted by bacterial fibronectin-binding proteins’ FEMS Microbiol Rev v35 2011 pages 147-200; ‘Henderson’) in view of Clapper et al. (US 2003/0181423; ‘Clapper’).
Stupp teach peptide amphiphiles (abstract and claim 1). Stupp teach that peptides are functionalized with pentafluorinated phenylalanine residues (Z) to promote interactions and that positioning the Z unit close to the N-terminus allows for strong interactions (section 0069). Stupp teach that the peptide amphiphile can comprise one or more pentafluorophenylalanine residues (section 0096). Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1). Stupp teach the inclusion of negatively charged peptide sequences improves solubility (section 0072) and teach that the residues can be E or D (section 0007). Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077). Stupp teach peptides with TF-targeting sequences (section 0058). Stupp teach use as an antimicrobial agent (abstract) and specifically teach the inclusion of a bioactive agent (section 0063) which is displayed on the surface (sections 0079 and 0092). Stupp recognizes antibiotic resistance of bacteria (section 0004).
Tincu teach antimicrobial peptides (title) and recites specific sequences including KWCFRVCYRGICYRRCR (figure 1) where the tachyplesin peptide inhibits growth of gram-negative positive bacteria (first complete paragraph on page 3646). Tincu teach peptides composed of 16 amino acids (page 3647 2nd column).
Henderson teach that fibronectin is targeted by bacteria (title and abstract). Henderson teach that RGD peptides can block fibronectin-mediated bacterial internalization (page 175 first complete paragraph). Henderson recognize the RGDS sequence (page 182 first complete paragraph).
	Clapper teach peptides that attach to fibronectin that comprise KGRGD (section 0044 and 0084-0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Stupp because Stupp teach that peptides are functionalized with pentafluorinated phenylalanine residues (Z) to promote interactions and that positioning the Z unit close to the N-terminus allows for strong interactions (section 0069) and Stupp teach that the peptide amphiphile can comprise one or more pentafluorophenylalanine residues (section 0096). Since Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1) one would have been motivated to make peptides comprising ZZZAAAEEE based on the advantages of the Z residue taught by Stupp. Since Stupp teach the inclusion of negatively charged peptide sequences improves solubility (section 0072) and teach that the residues can be E or D (section 0007) one would have been motivated to make peptides with the EEE or DDD sequence. Since Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077) one would have been motivated to C-terminally amidate the peptides. Since Stupp teach use as an antimicrobial agent (abstract) and specifically teach the inclusion of a bioactive agent (section 0063) which is displayed on the surface (sections 0079 and 0092) one would have been motivated to fuse the known antimicrobial sequence of Tincu to result in ZZZAAAEEE-KWCFRVCYRGICYRRCR. Since Stupp teach antibiotic resistance of bacteria (section 0004) one would have been further motivated to additionally fuse the known KGRGD sequence of Clapper. Stupp teach applications for antimicrobial peptides (section 0071 and claim 26) and  Henderson teach that RGD peptides can block fibronectin-mediated bacterial internalization (page 175 first complete paragraph). Henderson recognize the RGDS sequence (page 182 first complete paragraph). Thus, one would have been motivated to attach such sequence to the peptide resulting in ZZZAAAEEE-KWCFRVCYRGICYRRCR-RGDS. Further, Tincu teach peptides composed of 16 amino acids (page 3647 2nd column) and Clapper teach KGRGD thus suggesting ZZZAAAEEE-WCFRVCYRGICYRRCR-KGRGD. One would have had a reasonable expectation of success since Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1) so the methods of making and modifying peptides was known.
In relation to the peptide of claims 1, 3 and 14, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR corresponds to HP. Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077).  Further, Tincu teach tachyplesin as being C-terminally amidated (figure 1).
	In relation to claim 4, Tincu teach a sequence (tachyplesin) that comprises arg. Claim 4 uses the open-ended comprising language and thus has been interpreted as open to other components
In relation to claim 5, the prior art suggest ZZZAAAEEE-WCFRVCYRGICYRRCR-KGRGD where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR-KGRGD corresponds to HP.
In relation to claims 8-9, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR-RGD where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR-RGD corresponds to HP.
In relation to claim 11, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR-RGDS where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR-RGDS corresponds to HP which comprises instant SEQ ID NO: 36.
	In relation to claim 13, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR where ZZZAAA corresponds to the HB comprising 3 pentafluorinated residues, EEE-KWCFRVC YRGICY corresponds to the CL comprising at least 2 Cys and YRGICYRRCR corresponds to HP. Alternately, ZZZAAAEEE-KW is HB, CFRVCYRGIC is CL and YRRCR is HP.

Response to Arguments - 103
Any previous rejection of claim 2 is withdrawn since claim 2 has been canceled.
Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that Stupp is not prior art, MPEP 2141.01 I states that prior art available under 35 USC 102 is available under 35 USC 103. 
35 USC 102(d) states: 
(d) PATENTS AND PUBLISHED APPLICATIONS EFFECTIVE AS PRIOR ART.—For purposes of determining whether a patent or application for patent is prior art to a claimed invention under subsection (a)(2), such patent or application shall be considered to have been effectively filed, with respect to any subject matter described in the patent or application—
 (1) if paragraph (2) does not apply, as of the actual filing date of the patent or the application for patent; or
(2) if the patent or application for patent is entitled to claim a right of priority under section 119, 365(a), 365(b), 386(a), or 386(b), or to claim the benefit of an earlier filing date under section 120, 121, 365(c), or 386(c)  based upon 1 or more prior filed applications for patent, as of the filing date of the earliest such application that describes the subject matter.

In the instant case, Stupp et al. claims priority to provisional application 62/410,902 filed
on October 21, 2016. Based on 35 USC 102(d) (which refers to section 119) the effective filing date of Stupp et al. is October 21, 2016.
	Copies of the relevant documents from provisional application 62/410,902 are publicly available and include the following:
Specification for 62410902 retrieved from https://patentcenter.uspto.gov/applications/62410902/ifw/docs on 12/14/22, 41 pages;
Claims for 62410902 retrieved from https://patentcenter.uspto.gov/applications/62410902/ifw/docs on 12/14/22, 4 pages numbered 42-45;
Drawings for 62410902 retrieved from https://patentcenter.uspto.gov/applications/62410902/ifw/docs on 12/14/22, 13 pages.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658